DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and its dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a display device having a particular structure which enables impulse driving. The previously cited prior art references teaches pixels with similar structures (see rejection of previous Office Action and cited pertinent reference in conclusion section). However, the specific of “a reference voltage supplied from the power generator during an active period of a frame during which the pixel emits light” in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. Being that the previously cited prior art references teach the voltage supplied to the gate electrode of the driving transistor is not active during the period when the pixel emits light, i.e. when enable signal is provided for the pixel to emit light. An updated search was performed.
Regarding claim 5, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a display device having a particular structure which 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DONG HUI LIANG/Primary Examiner, Art Unit 2693